     Case 1:19-cv-00708-DAD-EPG Document 83 Filed 03/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PROJECT SENTINEL,                                 No. 1:19-cv-00708-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER PERMITTING PLAINTIFF TO
                                                        PROVIDE ADDITIONAL INFORMATION
14    JEANETTE KOMAR and SARAH                          CONCERNING DAMAGES
      KOMAR,
15
                         Defendants.
16

17          Pending before the Court is Plaintiff Project Sentinel’s (“Plaintiff’s”) motion for a default

18   judgment against Defendants Jeanette Komar and Sarah Komar (“Defendants”). (ECF No. 68).

19          In order to receive damages in a default judgment, a plaintiff is required to prove all

20   damages sought in the complaint. See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18

21   (9th Cir. 1987). “[A] default judgment must be supported by specific allegations as to the exact

22   amount of damages asked for in the complaint.” Philip Morris USA, Inc. v. Castworld Prod., Inc.,

23   219 F.R.D. 494, 499 (C.D. Cal. 2003). A court looks to plaintiff’s “declarations, calculations, and

24   other documentation of damages in determining if the amount at stake is reasonable.” United

25   States v. Yermian, 2016 WL 1399519, at *3 (C.D. Cal. Mar. 18, 2016) (internal citations omitted).

26   If the facts necessary to determine the damages are not contained in the complaint, or are legally

27   insufficient, they will not be established by default. See Cripps v. Life Ins. Co. of N. Am., 980

28   F.2d 1261, 1267 (9th Cir.1992).
                                                        1
     Case 1:19-cv-00708-DAD-EPG Document 83 Filed 03/23/21 Page 2 of 3


 1          The Court has begun its review of Plaintiff’s claimed damages and there appear to be

 2   mathematical errors. For instance, Plaintiff includes this chart to summarize its claimed damages:

 3
      ITEM                                                             AMOUNT
 4
      Staff Time                                                                             $19,530.53
 5    Testing and Investigation Expenses                                                      $1,201.96
      Out of Pocket expenses                                                                    $110.88
 6
      Community outreach activities, including staff time and expenses                        $3,681.80
 7    Total Diversion of Resources Damages                                                   $26,212.67
      Future testing                                                                             $1,800
 8
      Future training of defendants/agents                                                       $2,400
 9    Future monitoring of defendants                                                            $2,100
      Future community outreach activities                                                       $3,190
10    Total Frustration of Mission Damages                                                       $9,490
11    Grand Total                                                                            $35,702.67

12   (ECF No. 69 at 18).

13          However, there appear to be errors in these totals. The diversion of resources subtotal

14   listed is $26,212.67. However, $19,530.53 + $1,201.96 + $110.88 + $3,681.80 = $24,525.17. The

15   grand total also appears to be incorrect.

16          Some of the individual items also appear to have errors. For instance, Plaintiff seeks

17   $19,530.53 for staff time. (Id.). Plaintiff provides the following breakdown for that figure:

18
                                                 Hourly      Staff Time
19    Staff Member & Title                       Market Rate (Hours)     Total Expense
      Zoha Khalili, Staff Attorney                       275         5.2 $1,430
20
      Evelina Nava, Staff Attorney                       250         0.9 $225
21    Jennifer Reynolds, Staff Attorney                  225           6 $1,350
                                                                         $4,192.50 staff time and
22    Ann Marquart, Executive Director                   325        12.9 $93.03 mileage = $4,285.53
23    Margarita Maiz, Testing Coordinator                175         7.7 $1,347.50
      Cristina Figueroa-Cortes, Fair
24    Housing Director                                   350         1.4 $490
      Annie Pan, Supervising Attorney                    350         3.9 $3,255
25    Jessica Tankersley, Litigation Dir.                375        22.3 $8,362.50
26    Total                                                              $19,530.53

27   (ECF No. 70-2 at 2).

28   ///


                                                        2
     Case 1:19-cv-00708-DAD-EPG Document 83 Filed 03/23/21 Page 3 of 3


 1          There are at least two problems with this table. First, with respect to Annie Pan’s figure,

 2   $350 x 3.9 = $1,365, not $3,255. Second, the total does not equal $19,530.53, whether using

 3   $1,365 (amounting to $18,855.53) or $3,255 (amounting to $20,745.53).

 4          Given the detection of these errors, the Court will give Plaintiff the opportunity to

 5   recalculate its damages figures, or to explain these calculations in a way that allays the Court’s

 6   concerns.

 7          Accordingly, IT IS HEREBY ORDERED that within seven days of the date of service of

 8   this order, Plaintiff may file revised information concerning damages.

 9
     IT IS SO ORDERED.
10

11      Dated:     March 23, 2021                              /s/
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        3
